                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 06, 2019
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

BOBBY JOE CRAIN,                            §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 3:16-CV-0172
                                            §
CHARLES WAGNER, et al,                      §
                                            §
        Defendants.                         §

                        MEMORANDUM OPINION AND ORDER

      Plaintiff Bobby Joe Crain, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division, filed this lawsuit pro se alleging that he was denied

proper medical care while detained at the Brazoria County Detention Center.              On

September 14, 2018, the Court dismissed Crain’s civil rights claims and entered final

judgment (Dkt. 27, Dkt. 28). On May 15, 2019, Crain filed a motion for reconsideration

(Dkt. 33) invoking Federal Rules of Civil Procedure 59(e) and 60(b). Defendant has filed

a response (Dkt. 35).

      Crain’s motion is not timely under Rule 59(e) because it was filed more than

twenty-eight days after judgment was entered. The Court therefore considers the motion

under Rule 60(b). See Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2 (5th Cir.

2012). Rule 60(b) is an uncommon means for relief, and “final judgments should not be

lightly reopened.” Lowry Dev., L.L.C. v. Groves & Associates Ins., Inc., 690 F.3d 382,

385 (5th Cir. 2012) (internal citation, alteration, and quotation marks omitted). A Rule

60(b) motion may not be used to raise arguments that could have been raised prior to



1/2
judgment or to argue new legal theories. Dial One of the Mid-S., Inc. v. BellSouth

Telecommunications, Inc., 401 F.3d 603, 607 (5th Cir. 2005). Relief under the broad

language of Rule 60(b)(6) is available only if “extraordinary circumstances” are present.

Hesling v. CSX Transp., Inc., 396 F.3d 632, 642-43 (5th Cir. 2005).

      Plaintiff’s motion does not demonstrate extraordinary circumstances or any basis

for relief under the authorities cited above. Therefore, his motion for reconsideration

(Dkt. 33) is DENIED.

      The Clerk will send a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 6th day of June, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
